DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The amended claim set and remarks filed on 10/12/2021 are acknowledged.
	Claim 1 is amended.
	Claims 1-11 are pending.

Information Disclosure Statement
	The information disclosure statements (IDS) filed on 5/6/2021, 6/24/2021, 10/20/2021, and 10/22/2021 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the examiner is considering the information disclosure statement. Please see the attached copy of PTO-1449.	

REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance: 
Claims 1-11 are allowed in view of the updated search conducted, prosecution history, and the amendments, remarks, and declaration filed 10/12/2021. The Declaration under 37 CFR 1.132 filed on 10/12/2021 by Dr. Peter Novak is acknowledged. However, it is pages 5-6 of the remarks in particular that were 
	An updated prior art search did not disclose a reference that teaches a method of preventing or treating type 2 diabetes in a subject in need thereof comprising administering to the a subject in need thereof a composition comprising a prophylactically or therapeutically effective amount of a 64Zne compound or a salt thereof, wherein the 64Zne compound or a salt thereof is at least 80% 64Zne, resulting in improved glucose metabolism in said subject. 
 	Further, there is insufficient motivation to combine the prior art to teach or make obvious each of the limitations of the claimed method wherein a prophylactically or therapeutically effective amount of a 64Zne compound or a salt thereof is administered in a method of preventing or treating type 2 diabetes in a subject in need thereof.
Therefore, the claimed invention is novel and unobvious over the prior art of record. 

Comments
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-11 are allowed.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/Examiner, Art Unit 1615